          Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 1 of 10




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    James Sweet,                                         No. CV-19-05312-PHX-JJT
10                    Plaintiff,                           ORDER
11    v.
12    John R. Tomlinson, et al.,
13                    Defendants.
14
15            At issue is Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. 22,
16   “Mot.”), to which Plaintiff filed a Response (Doc. 30, “Resp.”) and Defendants filed a
17   Reply (Doc. 34). For the following reasons, the Court grants in part Defendants’ Motion
18   and conditionally dismisses Plaintiff’s claims for breach of contract, breach of the duty of
19   good faith and fair dealing, and breach of fiduciary duties.
20   I.       BACKGROUND
21            The Court, to the best of its ability, summarizes the facts alleged in Plaintiff’s First
22   Amended Complaint (Doc. 20, “FAC”) as follows. Defendant John Tomlinson
23   (“Defendant”) was and still is the sole manager of a nonparty limited liability company
24   called AVI Mail Internet Solutions, LLC (“AVI”). (FAC ¶¶ 5, 14.) He is also a trustee of
25   Defendant Tomlinson Family Trust (“Trust”), as is his wife, Defendant Mary Tomlinson.
26   (FAC ¶ 4.)
27            AVI was formed in October 2002. Its articles of organization filed with the Arizona
28   Corporation Commission list nonparty entities Fortune Media & Marketing, LLC
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 2 of 10




 1   (“FMM”) and TechFX, Inc. as AVI’s sole members, each having a 50% membership
 2   interest in AVI. (FAC ¶¶ 12, 15.) To date, there have been no documents filed with the
 3   ACC amending the information contained in the initial articles. (FAC ¶ 16.) Plaintiff
 4   alleges FMM, TechFX, and AVI entered into a written operating agreement (“Operating
 5   Agreement”) on December 2, 2002, the terms and conditions of which “were to govern the
 6   relationships and rights of its members by and among themselves as well as in relation to
 7   [AVI] itself.” (FAC ¶ 17.)
 8          Plaintiff entered into the picture in May 2004, when he paid $100,000 to AVI and
 9   $5,000 to nonparty Capital Consortium, Inc. on behalf of AVI. These sums were “intended
10   to be short term loans and/or purportedly in exchange for a 5% membership interest in
11   AVI.” (FAC ¶¶ 18–20.) He does not allege the existence of a promissory note or anything
12   memorializing the terms of his alleged loan or membership interest in AVI. Plaintiff also
13   “gifted” 1% of his purported 5% membership interest in AVI to Capital Consortium, which
14   resulted in forgiveness by Capital Consortium of a $36,000 debt owed by AVI. (FAC ¶ 21.)
15   All told, Plaintiff alleges he conferred a benefit of $141,000 upon AVI. (FAC ¶ 22.)
16          Over the course of the next nine years, until September 2013, Defendant repeatedly
17   assured Plaintiff that either AVI or he personally would repay Plaintiff; that Plaintiff would
18   receive a large return on his investment; and that Defendant was “personally using his best
19   efforts to maximize the return on [Plaintiff’s] investment and/or generate revenues
20   sufficient for the repayment of the loan.” (FAC ¶ 23.) Defendant allegedly told at least one
21   other person on multiple occasions that Defendant and/or AVI had an obligation to
22   Plaintiff. (FAC ¶¶ 31–34, 41, 44.)
23          On April 13, 2010, Defendant caused AVI to acquire 1,000 shares of a nonparty
24   business entity called Selmor on Demand, Inc. (“SOD”). (FAC ¶ 24.) Defendant became a
25   director and the CEO of SOD. In February 2013, Plaintiff told Defendant he “would need
26   to be re-paid the loan and/or see substantial return on his membership interest in AVI.”
27   (FAC ¶ 42.) In February 2014, Plaintiff appeared at what Defendant had previously told
28   him were the offices of AVI to ascertain the progress of his loan repayment and/or


                                                 -2-
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 3 of 10




 1   investment. (FAC ¶ 46.) Plaintiff was advised that the offices were that of SOD, not AVI,
 2   and that Defendant was no longer a director or officer of SOD. Defendant had also
 3   allegedly abandoned AVI’s books and records at the SOD offices. (FAC ¶ 49.)
 4          Plaintiff finally gained access to the abandoned records in July 2014. (FAC ¶ 50.)
 5   Among them was a copy of an October 8, 2003 purported amendment (“Amended
 6   Operating Agreement”) to the original Operating Agreement. Plaintiff admits he has never
 7   seen the Operating Agreement. (FAC ¶¶ 68, 91.) However, by reviewing the Amended
 8   Operating Agreement, Plaintiff allegedly ascertained that the original Operating
 9   Agreement required the unanimous consent of all members to release or modify a
10   member’s obligation to make a capital contribution in exchange for an interest in AVI;
11   admit new members; amend the Operating Agreement; and authorize transactions
12   unrelated to AVI’s purpose or business. (FAC ¶¶ 66, 73, 75, 77.) Plaintiff alleges Defendant
13   has caused AVI to take all these actions without Plaintiff’s consent. Moreover, the
14   Operating Agreement allegedly requires the consent of a majority of AVI’s members to
15   authorize the repurchase of any member’s interest and to authorize the distribution of cash
16   or property to members. (FAC ¶¶ 79, 81.) Plaintiff alleges Defendant has unilaterally
17   caused AVI to unlawfully do both.
18          Finally, Plaintiff alleges Defendant continues to conceal AVI’s books and records.
19   (FAC ¶ 59.) This has prohibited Plaintiff from ascertaining the fair market value of the
20   capital contributions of the other members of AVI and whether he is entitled to a greater
21   percentage of membership interest in AVI. Relatedly, Defendant unilaterally and arbitrarily
22   assigns values to the non-cash capital contributions of other members. (FAC ¶ 89.)
23   Defendant continues to utilize the assets of AVI as if they were his own and cause AVI to
24   waste and/or divert its assets to Defendant and his agents and affiliates.
25          Plaintiff, individually and in his capacity as an alleged non-managing member of
26   AVI, filed this action against Defendant, individually and in his capacity as the sole
27   managing member of AVI; the Trust; and Mary Tomlinson. The FAC asserts eight counts:
28   (1) breach of contract regarding the Operating Agreement; (2) breach of the duty of good


                                                 -3-
       Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 4 of 10




 1   faith and fair dealing regarding the Operating Agreement; (3) breach of contract regarding
 2   the Operating Agreement and a document called the Restructuring Agreement;1 (4) breach
 3   of the duty of good faith and fair dealing regarding the Operating Agreement and the
 4   Restructuring Agreement; (5) breach of fiduciary duties; (6) constructive trust and
 5   accounting; (7) promissory estoppel; and (8) unjust enrichment. Counts 1, 2, 3, 4, and 8 are
 6   alleged against Defendant and the Trust. Counts 5, 6, and 7 are alleged only against
 7   Defendant. Defendants now move to dismiss the FAC under Federal Rule of Civil
 8   Procedure 12(b)(6).
 9   II.    LEGAL STANDARD
10          When analyzing a complaint for failure to state a claim for relief under Rule
11   12(b)(6), the well-pled factual allegations are taken as true and construed in the light most
12   favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).
13   Legal conclusions couched as factual allegations are not entitled to the assumption of truth,
14   Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009), and therefore are insufficient to defeat a
15   motion to dismiss for failure to state a claim. In re Cutera Sec. Litig., 610 F.3d 1103, 1108
16   (9th Cir. 2010).
17          A dismissal under Rule 12(b)(6) for failure to state a claim can be based on either
18   (1) the lack of a cognizable legal theory or (2) insufficient facts to support a cognizable
19   legal claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “While
20   a complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations,
21   a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more
22   than labels and conclusions, and a formulaic recitation of the elements of a cause of action
23   will not do.” Twombly, 550 U.S. at 555 (citations omitted). The complaint must thus
24          1
              Plaintiff mentioned the Restructuring Agreement, a document dated December 18,
25   2006, for the first time in Count 3. Defendant allegedly emailed Plaintiff a copy of the
     Restructuring Agreement on December 21, 2006. Plaintiff alleges that, according to the
26   Restructuring Agreement and contemporaneous statements made by Defendant, AVI had
     admitted new members, acquired shares in other companies, and acknowledged various
27   transfers of AVI membership interests to other entities. The Restructuring Agreement also
     purportedly revealed that Defendant had caused AVI to acknowledge and agree to be
28   contractually obligated for $659,127 in loan indebtedness. (FAC at 22–27.)


                                                  -4-
       Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 5 of 10




 1   contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
 2   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at
 3   570). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual
 4   proof of those facts is improbable, and that ‘recovery is very remote and unlikely.’”
 5   Twombly, 550 U.S. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
 6   III.   ANALYSIS
 7          A.      Discovery Rule
 8          Defendants’ sole argument for dismissal is that Plaintiff’s claims are time-barred.
 9   They first contend that all claims stem from acts that occurred many years ago. For
10   example, the Operating Agreement was allegedly executed in 2002, the Amended
11   Operating Agreement in 2003, and the Restructuring Agreement in 2006. Plaintiff made
12   his only payments to AVI in 2004. He became aware of the Restructuring Agreement and
13   its terms in December 2006 when Defendant sent him a copy. Plaintiff “either did nothing
14   to investigate the matters recited in the Restructuring Agreement, was satisfied with
15   whatever investigation he conducted, or was dissatisfied and failed to act.” (Mot. at 7.)
16   Moreover, Defendants argue “it is patently unreasonable to invest or make an oral, ‘short-
17   term’ loan in 2004, receive no repayment or return at any time, wait continually with only
18   periodic vague or general assurances that it will be paid and that information will be
19   provided, and take no investigative or legal action for more than ten years.” (Mot. at 14.)
20   Accordingly, Defendants argue any cognizable actions or inactions were time-barred long
21   before this action was filed. (Mot. at 7.)
22          However, the Court understands the FAC to assert that, although Plaintiff may have
23   been aware as of December 2006 of the actions Defendant caused AVI to take as
24   enumerated in the Restructuring Agreement, Plaintiff did not know of their alleged
25   impropriety—and therefore, his injury—until he discovered the abandoned documents in
26   July 2014. Similarly, Plaintiff did not realize the alleged breach of the Operating
27   Agreement until he saw the Amended Operating Agreement.
28


                                                    -5-
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 6 of 10




 1          Under Arizona’s discovery rule, a cause of action accrues when the plaintiff knew
 2   or by the exercise of reasonable diligence should have known of the defendant’s conduct
 3   and resulting injuries. Logerquist v. Danforth, 932 P.2d 281, 284 (Ariz. Ct. App. 1996).
 4   Defendants argue Plaintiff’s delay in investigating or detecting his injury was not
 5   reasonable and the discovery rule should not apply. (Mot. at 8.) This inquiry—as
 6   application of the discovery rule often does—turns on facts. Logerquist, 932 P.2d at 287;
 7   Gust, Rosenfeld & Henderson v. Prudential Ins., 898 P.2d 964, 965–66 (Ariz. 1995)
 8   (holding whether the plaintiff should have discovered through reasonable diligence that the
 9   defendant breached the contract was a fact question properly submitted to the jury).
10   Accordingly, for purposes of this Motion, the Court accepts as true that Plaintiff discovered
11   his injuries in July 2014.
12          With an accrual date of July 2014, six of Plaintiff’s claims are untimely. Claims for
13   breach of the covenant of good-faith and fair dealing and breach of fiduciary duty have a
14   two-year statute of limitations. See A.R.S. §12-542; Coulter v. Grant Thornton, LLP, 388
15   P.3d 834, 838 (Ariz. Ct. App. 2017); see also Thomas v. Wells Fargo Bank, Nat. Ass’n,
16   866 F. Supp. 2d 1101, 1107 (D. Ariz. 2012). Plaintiff’s promissory estoppel claim has a
17   limitations period of three years. See A.R.S. §12-543; Kersten v. Cont’l Bank, 628 P.2d
18   592, 596 (Ariz. Ct. App. 1981). His claims for a constructive trust and accounting and
19   unjust enrichment have four-year limitations periods. A.R.S. §12-544, §12-550; French v.
20   French, 606 P.2d 830, 832 (Ariz. Ct. App. 1980); Rzendzian v. Marshall & Ilsley Bank,
21   2014 WL 3610897, at *4 (Ariz. Ct. App. July 17, 2014). The latest Plaintiff could have
22   brought the above claims was, respectively, July 2016, July 2017, and July 2018. Because
23   he filed this action on October 2, 2019, they are barred. Only his breach of contract claims,
24   which have a six-year statute of limitations, are timely. See A.R.S. § 12-548.
25          B.     Equitable Tolling
26          Plaintiff raises two arguments to avoid dismissal of his untimely claims. First, he
27   contends equitable tolling should apply. Plaintiff apparently brought a nearly identical
28   action against Defendants in state court in July 2015. (See Mot. Ex. 1.) Plaintiff contends


                                                 -6-
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 7 of 10




 1   the parties engaged in settlement negotiations and reached an agreement on the material
 2   terms of a settlement. “Incredibly, after having obtained the Plaintiff’s consent to stipulate
 3   to dismiss the State Court Action without prejudice, upon the State Court’s entry of an
 4   Order doing just that the Defendants suddenly and unilaterally claimed that circumstances
 5   had changed and that there was no longer a case to be settled.” (Resp. at 2.) Plaintiff argues
 6   Defendants’ misconduct in and after the state court action entitles him to equitable tolling
 7   of his claims at issue there—the same ones he brings here. The Court disagrees.
 8          First, Plaintiff never mentioned the 2015 lawsuit in the FAC. He cannot now request
 9   his claims be tolled based on nonexistent allegations. Second, and more importantly, even
10   if he had properly alleged the above facts in the FAC, equitable tolling would not apply in
11   these circumstances. As the name suggests, the doctrine is rooted in equity, such that
12   plaintiffs “may sue after the statutory time period for filing a complaint has expired if they
13   have been prevented from filing in a timely manner due to sufficiently inequitable
14   circumstances.” McCloud v. State, Ariz. Dep’t of Pub. Safety, 170 P.3d 691, 696 (Ariz. Ct.
15   App. 2007) (emphasis added). It is reserved for “extraordinary circumstances beyond
16   plaintiffs’ control [that] made it impossible to file the claims on time” and “should be used
17   only sparingly.” Id. at 696–697. Not only were the events leading up to the October 2018
18   dismissal of Plaintiff’s state court action not beyond Plaintiff’s control, but he stipulated
19   to the dismissal of that action—apparently before actually obtaining an enforceable
20   settlement agreement. Simply put, this is not a sufficiently inequitable or extraordinary
21   circumstance to warrant equitable tolling of his claims.2
22
23          2
               Plaintiff also argues Defendants should be equitably estopped from asserting a
24   statute of limitations defense because they induced Plaintiff to dismiss his 2015 state court
     action through promises of settlement. (Resp. at 9–10.) The Court rejects this for similar
25   reasons. Again, Plaintiff made the decision to stipulate to dismiss his action without first
     securing an enforceable settlement agreement. Equity does not tip in his favor on these
26   facts. Moreover, in the context of a statute of limitations issue, equitable estoppel can apply
     if the defendant, by its conduct, induces the plaintiff “to forego litigation, by leading him
27   to reason and believe a settlement . . . will be effected without the necessity of bringing
     suit.” Certainteed Corp. v. United Pac. Ins. Co., 762 P.2d 560, 564 (Ariz. Ct. App. 1988).
28   Plaintiff did not forego litigation based on Defendants’ conduct. He brought the lawsuit,
     voluntarily dismissed it, and then waited almost a year to refile in federal court.

                                                  -7-
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 8 of 10




 1          C.     Continuing Impact
 2          Plaintiff also submits his claims are timely because the FAC alleges “transactions
 3   and events that continue to have ongoing impact upon his interest in the company and his
 4   contractual and statutory rights.” (Resp. at 5.) Plaintiff alleges, upon information and belief,
 5   that Defendant continues to date to make periodic payments to himself and the Trust,
 6   amend the Operating Agreement without consent of all AVI members, make unauthorized
 7   distributions, manipulate the books, conceal documents, unilaterally authorize transactions
 8   on behalf of AVI, compromise AVI member obligations to make capital contributions, and
 9   repurchase membership interests. (FAC ¶¶ 61, 74, 76, 78, 80, 82.)
10          The Court is not persuaded by Plaintiff’s conclusory allegations. First, allegations
11   of ongoing conduct, such as those alleged above, would not make Plaintiff’s claims for
12   promissory estoppel, unjust enrichment, and a constructive trust timely. Those claims all
13   relate to the sum of money Plaintiff allegedly gave AVI back in 2004. As the Court found
14   above, the very latest Plaintiff would have discovered the injuries giving rise to those
15   claims would have been July 2014. Accordingly, Counts 6, 7, and 8 are dismissed with
16   prejudice.
17          Plaintiff also fails to resurrect the remaining untimely claims—breach of fiduciary
18   duties and breach of the covenant of good faith and fair dealing—with the above
19   allegations. By way of example, Plaintiff alleges Defendant continues to make
20   unauthorized distributions. If Defendant had made an unauthorized distribution to himself
21   within the two years preceding this action, Plaintiff could potentially have a claim for
22   breach of fiduciary duty for that particular, stand-alone tortious act. He cannot tack it on to
23   otherwise time-barred claims in attempt to revive them.3 But, critically, Plaintiff does not
24   allege any facts to support such a claim. Indeed, the underlying allegations in the FAC are
25          3
              Plaintiff does not invoke the continuing tort doctrine, but the Court will address it
26   for the sake of thoroughness. That doctrine provides that when a tort claim is based on a
     series of related wrongful acts such that the tortious conduct is continuous, the cause of
27   action accrues at the termination of the wrongdoing, rather than at the beginning. See Cruz
     v. City of Tucson, 401 P.3d 1018, 1023 (Ariz. Ct. App. 2017). Even if Plaintiff had raised
28   this argument, the allegations in the FAC do not support it: beyond conclusory allegations,
     Plaintiff never alleges any tortious acts within the statute of limitations. See id.

                                                  -8-
       Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 9 of 10




 1   nearly identical to those in his 2015 state court complaint. He merely emphasizes or adds
 2   that whatever actions that gave rise to his 2015 action continue to this date, but offers no
 3   factual support. This is insufficient to state a claim for relief. See Iqbal, 556 U.S. at 678.
 4   Accordingly, Counts 2, 4, and 5 are dismissed.
 5          D.     Failure to State a Claim
 6          Count 1 alleges a breach of contract “regarding the Operating Agreement.” (FAC at
 7   16.) Somewhat confusingly, Count 3 also asserts a breach of contract “regarding the Re-
 8   Structuring Agreement and Operating Agreement,” yet later appears to allege only a
 9   violation of the Operating Agreement. (FAC ¶ 167.) The Court is skeptical that a cause of
10   action exists for a member of an LLC to sue another member under breach of contract with
11   respect to the LLC’s operating agreement. Even presuming it is a cognizable claim,
12   Plaintiff never alleges he was a member of AVI or a party to its Operating Agreement. In
13   fact, he alleges the opposite: FMM and TechFX “entered into [the] written Operating
14   Agreement” in 2002 and are—and have always been—the only members listed in the
15   articles of organization. (FAC ¶¶ 13, 15–17.) To the extent an LLC operating agreement
16   can serve as a contract under which a claim for breach between members can arise, Plaintiff
17   fails to allege he is a party to it. Nor has Plaintiff alleged the existence of a promissory note
18   or any other contract to which he and Defendant were parties. Accordingly, he fails to state
19   a claim for breach of contract.
20          The covenant of good faith and fair dealing, implied in every contract, arises by
21   virtue of a contractual relationship. Rawlings v. Apodaca, 726 P.2d 565, 569 (Ariz. 1986).
22   Because Plaintiff has not alleged a valid contract, Counts 2 and 4 fail. Similarly, Plaintiff
23   alleges the only members of the LLC are FMM and TechFX. As Plaintiff is not a member
24   of AVI, Defendant does not owe him fiduciary duties. Count 5 accordingly fails. This is in
25   addition to these claims being untimely as discussed above.
26          Although Defendants raised only a statute of limitations argument, the Court may
27   dismiss a claim sua sponte under Rule 12(b)(6) if it gives Plaintiff “notice of its intention
28   to dismiss” and an “opportunity to at least submit a written memorandum in opposition” to


                                                   -9-
      Case 2:19-cv-05312-JJT Document 45 Filed 08/25/20 Page 10 of 10




 1   its sua sponte dismissal. Reed v. Lieurance, 863 F.3d 1196, 1207 (9th Cir. 2017). The Court
 2   has doubts that Plaintiff can state a claim for breach of contract for the reasons just
 3   described. However, it will give Plaintiff an opportunity to present his reasoning why the
 4   Court should not dismiss the action in its entirety. Plaintiff has 14 days to clarify his
 5   position with respect to Counts 1 and 3, as well as Counts 2, 4 and 5. This includes
 6   demonstrating the Court’s subject matter jurisdiction over his claims, because currently,
 7   the parties are suing and being sued in their official capacities.4
 8          IT IS THEREFORE ORDERED granting in part Defendants’ Motion to Dismiss.
 9   Counts 2, 4, 5, 6, 7, and 8 are dismissed as time-barred. Counts 6, 7, and 8 are dismissed
10   with prejudice, as no set of facts will make them timely.
11          IT IS FURTHER ORDERED that Plaintiff submit his opposition to the Court’s
12   decision to sua sponte dismiss his remaining claims, Counts 1 and 3, as well as its
13   additional grounds for dismissing Counts 2, 4, and 5. Plaintiff has 14 days to submit a
14   memorandum explaining the basis for his claims for breach of contract, the duty of good
15   faith and fair dealing, and/or fiduciary duties, and this Court’s subject matter jurisdiction
16   over the same. Failure to comply will result in dismissal of those claims.
17          Dated this 25th day of August, 2020.
18
19                                           Honorable John J. Tuchi
                                             United States District Judge
20
21
22
23
24
25          4
              Plaintiff requested to amend the FAC in the event the Court concludes it fails to
26   state a claim. (Resp. at 11.) See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)
     (holding leave to amend should be granted “if it appears at all possible that the plaintiff can
27   correct the defect” in the complaint). Here, the defects in several claims cannot be cured.
     However, if Plaintiff can demonstrate in his brief that he can state a claim for breach of
28   contract, the duty of good faith and fair dealing, and/or fiduciary duties, he will have an
     opportunity to amend the FAC.

                                                 - 10 -
